DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.

 	Claims 1, 8 and 15 have been amended. Claims 1-20 are pending.
 	
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


 	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 8 and 15 recite “…each of the transportation service providers are a commercial transportation business independent and disassociated of one another…” and “…amongst each independent commercial transportation business…”. 
There is no support in the originally filed specification for the transportation providers being, either commercial, independent or disassociated from one another. Actually, these terms do not appear in the specification in the context cited in the claim language. Rather, Applicant seems to have simple imported these limitations into the claim based on unsupported assumptions. Clarification is required.
Dependent claims 2-7, 9-14 and 16-20 are rejected based upon the same rationale. 

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over van Ryzin et al (US 20200005206 A1), in view of Gerenstein et al (US 20190340543 A1).
As per claim 1, van Ryzin et al disclose a method, by a processor, for providing intelligent transportation service management in a transportation system (i.e., FIG. 1a is a flowchart of an example method of requesting a transportation service in a dynamic transportation network, ¶ 0028), comprising:
receiving, by the processor, a plurality of data representative of transportation service information associated with a plurality of transportation service providers and a plurality of users wherein each of the transportation service providers are a commercial transportation business independent and disassociated of one another (i.e., the transportation service may be provided by a ridesharing service, a ridesourcing service, a taxicab service, a car-booking service, an autonomous 
assigning, by the processor, via a transportation broker, the plurality of transportation service requests amongst the plurality of transportation service providers according to the one or more transportation service request distribution models and the one or more parameters and preferences for each of the plurality of users (i.e., The dynamic transportation matching system may determine which transportation requestors to select from the queue for transportation matching based on any of a variety of methods and parameters (¶ 0036). Identity management services 1204 may also manage and/or control access to provider and/or requestor data maintained by transportation management system 1202, such as driving and/or ride histories, vehicle data, personal data, preferences, usage patterns as a ride provider and/or as a ride requestor, profile pictures, linked third-party accounts (¶ 0078), wherein ride services module 1208 may use rule-based algorithms and/or machine-learning models for matching requestors and providers, ¶ 0079) such that the transportation broker centralizes coordination of distribution of the transportation service requests amongst each independent commercial transportation business 
wherein the one or more transportation service request distribution models protect information inclusive of business-specific proprietary pricing strategies relating to each of the plurality of transportation service providers (i.e., Transportation management system 1202 may also manage and/or control access to provider and/or requestor data stored with and/or obtained from third-party systems, ¶ 0078) and suggest a selected order for distributing the plurality of transportation service requests to the plurality of transportation service providers (i.e., The dynamic transportation matching system may determine which transportation requestors to select from the queue for transportation matching based on any of a variety of methods and parameters, ¶ 0036).
While van Ryzin et al disclose ride services module 1208 may use rule-based algorithms and/or machine-learning models for matching requestors and providers (¶ 0079), van Ryzin et al does not explicitly disclose executing machine learning logic, by the processor, a machine learning operation to generate one or more transportation service request distribution models according to the plurality of data, wherein executing the machine learning logic includes analyzing and correlating 
Gerenstein et al disclose a vehicle demand prediction machine learning model is trained based on historical vehicle and contextual data.  Once trained, the demand prediction machine learning mode is applied to anticipated future vehicle and contextual data in order to generate a vehicle demand prediction.  The predicted vehicle demand includes, but is not limited to, a number of vehicles needed for each of one or more geographical locations, and may further include types of vehicles, amounts of fuel, or other vehicle characteristics required to meet the predicted vehicle demand (¶ 0020). In an example implementation, the fleet of vehicles is owned by a rental company and is used to provide ride sharing services or vehicle sharing services (e.g., car, bike, or scooter sharing services) (¶ 0025).
The historical vehicle demand data includes data indicating demand for vehicles with corresponding locations and time data.  The demand may include, but is not limited to, numbers of vehicles demanded of each type, length of rental, both, and the like.  The vehicle types may be defined with respect to, for example, make and model, premium or regular, numbers of available passenger seats, and other factors that may reflect more specific vehicle demands than numbers of vehicles alone.  The historical vehicle demand data may further include data indicating an amount of fuel or power required for servicing the demand (e.g., an amount of fuel or power used by vehicles sent to the respective locations) (¶ 0041).

van Ryzin et al and Gerenstein et al are concerned with effective transportation management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include training, by the processor, a machine learning operation to generate one or more transportation service request distribution models according to the plurality of data, wherein the training includes analyzing and correlating historical transportation service request data, one or more parameters and preferences for each of the plurality of users, and one or more contextual factors associated with a journey relating to a plurality of transportation service requests submitted by the plurality of users in van Ryzin et al, as seen in Gerenstein et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, van Ryzin et al disclose forecasting transportation service request demands for the plurality of users over a selected period of time (i.e., systems described herein may use the length of the queue to forecast demand for future transportation requests.  The dynamic transportation system may collect historical data relating to the length of the queue in a particular geographic area and use that historical data to forecast future demand for transportation requests in that particular geographic area. The dynamic transportation system may also collect and correlate historical data related to weather, day, time of day, event occurrence, and demographics to forecast future demand for transportation requests in a particular geographic area, ¶ 0040).
As per claim 4, van Ryzin et al does not disclose learning, by the machine learning operation, the parameters and preferences of the plurality of users; 
Gerenstein et al disclose a vehicle demand prediction machine learning model is trained based on historical vehicle and contextual data.  Once trained, the demand prediction machine learning mode is applied to anticipated future vehicle and contextual data in order to generate a vehicle demand prediction.  The predicted vehicle demand includes, but is not limited to, a number of vehicles needed for each of one or more geographical locations, and may further include types of vehicles, amounts of fuel, or other vehicle characteristics required to meet the predicted vehicle demand (¶ 0020). In an example implementation, the fleet of vehicles is owned by a rental company and is used to provide ride sharing services or vehicle sharing services (e.g., car, bike, or scooter sharing services) (¶ 0025).
The historical vehicle demand data includes data indicating demand for vehicles with corresponding locations and time data.  The demand may include, but is not limited to, numbers of vehicles demanded of each type, length of rental, both, and the like.  The vehicle types may be defined with respect to, for example, make and model, premium or regular, numbers of available passenger seats, and other factors that may reflect more specific vehicle demands than numbers of vehicles alone.  The historical vehicle demand data may further include data indicating an amount of fuel 
At S320, current contextual data is obtained.  The current contextual data may include kinds of data included in the historical contextual data as described above.  In a further embodiment, the current contextual data may include currently anticipated data indicating anticipated context at a time and location.  In at least some implementations and circumstances, using currently anticipated data may provide more accurate predictions of demand than using current data.  Future contextual data includes forecasted variables such as, but not limited to, weather, and future customer behaviors (e.g., anticipated increases or decreases in demand to promotions or discounts) (¶ 0043).
van Ryzin et al and Gerenstein et al are concerned with effective transportation management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include learning, by the machine learning operation, the parameters and preferences of the plurality of users; learning, by the machine learning operation, transportation service request demand for the plurality of users based on the historical transportation service request data; and learning, by the machine learning operation, one or more contextual factors associated with the journey relating to the plurality of transportation service requests, wherein the one or more contextual factors include traffic data, weather data, road conditions, road types, or a combination thereof in van Ryzin et al, as seen in Gerenstein et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 
As per claim 5, van Ryzin et al disclose suggesting both the selected order for distributing the plurality of transportation service requests and a minimum number of the transportation service providers for servicing the plurality of transportation service requests (i.e., The decisions made in the dynamic transportation network based on information relating to the queue may include, without limitation, recommendations to the transportation requestor relating to alternative transportation services other than the requested transportation service, decisions associated with maintain a specified level of availability of transportation providers, decisions relating to forecasting future transportation requests, decisions relating to matching transportation requestors for shared transportation services, and decisions relating to a fare associated with the transportation request, ¶ 0037).
As per claims 6 and 7, van Ryzin et al disclose maintaining a degree of fairness between the plurality of transportation service providers for servicing the plurality of transportation service requests over a selected period of time, and wherein maintaining the degree of fairness includes prioritizing the plurality of parameters and preferences of the one or more users and minimizing transportation related time and costs (i.e., the dynamic transportation matching network may assign a priority to transportation requests in the transportation request queue, where transportation requests having a higher priority may be matched before transportation requests with a lower priority.  In some examples, the priority assigned to the transportation requests in the transportation request queue may be based on the length of time in 
Claims 8-14 are rejected based upon the same rationale as the rejection of claims 1-7, respectively, since they are the system claims corresponding to the method claims.
Claims 15-20 are rejected based upon the same rationale as the rejection of claims 1-7, respectively, since they are the computer program product claims corresponding to the method claims.

Response to Arguments
 	In the Remarks, Applicant argues Regarding the recited elements of independent claims 1, 8, and 15 of "receiving, by the processor, a plurality of data representative of transportation service information associated with a plurality of transportation service providers and a plurality of users", the Office asserts (see Office Action, page 4) that van Ryzin discloses this functionality, noting such sections as paragraph 0028. Then, with respect to the recited elements of "assigning, by the processor via a transportation broker, the plurality of transportation service requests 
Applicants note that in each of these sections, van Ryzin discusses transportation requests which are matched to "an available transportation provider". In the context that Lyft® is the assignee of van Ryzin 's invention, van Ryzin is referring to the "transportation provider" as either 1) an employee of the company or 2) an independent contractor whom contracts for the ride sharing company. Applicants note that what is fundamentally distinct from van Ryzin with concern to the present invention is that the present invention considers not just one ride sharing 'company' but rather centralizes all ride sharing requests and coordinates distribution to each of the 'companies'. The Examiner respectfully disagrees.
As an initial note, the assignee (Lyft, Inc.) of van Ryzin et al (US 20200005206 A1), has no bearing on whether the cited art discloses the claimed subject matter, as Applicant is likely aware.
Following, as discussed in the updated rejection, van Ryzin et al disclose receiving, by the processor, a plurality of data representative of transportation service information associated with a plurality of transportation service providers and a plurality of users wherein each of the transportation service providers are a commercial transportation business independent and disassociated of one another (i.e., the transportation service may be provided by a ridesharing service, a , or some combination and/or derivative thereof.  The transportation requestor 109 may request the transportation service in a variety of ways, including by using an application running on an electronic device 111 (e.g., a smartphone) to request the transportation service, ¶ 0028. The decisions made in the dynamic transportation network based on information relating to the queue may include, without limitation, recommendations to the transportation requestor relating to alternative transportation services other than the requested transportation service, ¶ 0037).  
As discussed in ¶ 0028, the transportation service may be provided by a ridesharing service, a ridesourcing service, a taxicab service, a car-booking service, an autonomous vehicle service, or some combination and/or derivative thereof. As such, the transportation service may be provided by a combination of the service providers (i.e., a ridesourcing service, a taxicab service, a car-booking service, an autonomous vehicle service).
Additionally, van Ryzin et al disclose such that the transportation broker centralizes coordination of distribution of the transportation service requests amongst each independent commercial transportation business (i.e., dynamic transportation network may include a set of transportation requestors 110 and a set of transportation providers 115. Transportation requestor 109 of the set of transportation requestors 110 may request a transportation service using electronic device 111 (e.g., smart phone). The set of transportation providers may include available transportation providers 120 and unavailable transportation providers 130. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 20, 2021